McKAY, Circuit Judge,
concurring in part and dissenting in part:
I concur with the majority’s disposition of this case, with the exception of its holding that there was sufficient evidence to support Mr. Friedrich’s conviction for conspiracy. Additionally, I believe that the trial court’s denial of Mr. Friedrich’s motion to sever was improper.
I have set out elsewhere my continuing deep concern for the loss of a disciplined approach in these drug conspiracy cases. See United States v. Heath, 580 F.2d 1011 (10th Cir.1978) (McKay, J., dissenting). Certain aspects of the court’s analysis in this case require that I reiterate my concern.
The only element that distinguishes the crime of conspiracy from all other substantive crimes is the element of agreement— not knowledge — to accomplish a common task. Although the Supreme Court has recognized that the agreement need not be explicit, but rather can be inferred from circumstantial evidence, see Direct Sales Co. v. United States, 319 U.S. 703, 711-14, 63 S.Ct. 1265, 1269-71, 87 L.Ed. 1674 (1943), the Court has not lost sight of the fact that the “agreement remains the essential element of the crime, and serves to distinguish conspiracy from aiding and abetting which, although often based on agreement, does not require proof of that fact.” Iannelli v. United States, 420 U.S. *600770, 777 n. 10, 95 S.Ct. 1284, 1289 n. 10, 43 L.Ed.2d 616 (1975) (citations omitted).
In United States v. Dumas, 688 F.2d 84, 86 (10th Cir.1982), this court acknowledged that the gist of the offense of conspiracy is the agreement to commit an unlawful act. The court further recognized that a defendant could not be convicted of conspiracy without knowledge of the conspiracy’s objective. Id. Yet, with regard to the element of agreement in the case now before us, the majority’s opinion loses sight of this essential element.
In United States v. Watson, 594 F.2d 1330, 1337 (10th Cir.1979), this court noted that the mere existence of a buyer-seller relationship, without more, is insufficient to establish, or tie one into a conspiracy. The court there explained that
for a single act to be sufficient to draw an actor within the ambit of a conspiracy to violate the narcotics laws, there must be independent evidence tending to prove that the defendant had some knowledge of the broader conspiracy, or the single act must be one from which such knowledge may be inferred. For the inference of intent to join a conspiracy to be made from proof of a single act, it must be such as to show the actor’s knowledge of the existence and scope of the conspiracy, and his belief that the benefit to be derived from his action depends on the success of the acts of others.
Id. (citations omitted). In my dissent in Watson, I expressed the view that
[o]ne does not have to have any sympathy for drug dealers to express a deep concern about; the erosion of fundamental doctrines of liberty when that erosion occurs in cases dealing with drug dealers. This case represents one more example of the continuing erosion of the concept that “[gjuilt with us remains individual and personal, even as respects conspiracies. It is not a matter of mass application.” Kotteakos v. United States, 328 U.S. 750, 772, 66 S.Ct. 1239, 1252, 90 L.Ed. 1557 (1946).
Sfc >¡í Sfc S¡! !}S S)S
In this case all that the evidence shows is that one Thompson was a major drug dealer ■ in Tulsa, Oklahoma, and that these defendants obtained their supplies (apparently for resale) from him. If we take seriously our stated standard that criminal cases must be proved beyond a reasonable doubt, I do not believe that this record supports a finding that these customers of one dealer were connected together in a common conspiracy. What is missing is the “rim of the wheel to enclose the spokes” of a conspiracy. See Kotteakos v. United States, 328 U.S. at 755, 66 S.Ct. at 1243. Even more alarming is the absence of any evidence under either a civil or criminal standard of proof which would show that these defendants were knowingly involved by agreement with James Anderson— Thompson’s California supplier.
594 F.2d at 1344-45. The principles and concerns I raised in Watson are equally applicable to the facts before us.
Appellant Friedrich was involved in only two transactions. He sold two kilograms of cocaine to a government witness (Doc Clanton) on two separate occasions in Miami, Florida. Outside of these two sales there is little evidence to support Mr. Fried-rich’s participation in or knowledge of a conspiracy to distribute drugs. At most he was guilty of an illicit sale, but there is no evidence to show he had “knowledge of the broader conspiracy,” Watson, 594 F.2d at 1337, or of the conspiracy’s objective, United States v. Dumas, 688 F.2d 84, 86 (10th Cir.1982).
The government alleges, without support in the record, that Mr. Friedrich was introduced to Mr. Clanton by Rusty Hall’s * wife, Jo Hall, as “Rusty’s source of cocaine,” see ante at 584. The only other evidence that would link Mr. Friedrich to Mr. Hall is a series of fifty-one telephone calls made from Mr. Friedrich’s home to *601Rusty Hall’s home. However, mere telephone calls between two parties fail to establish a conspiracy. United States v. Galvan, 693 F.2d 417, 419-20 (5th Cir.1982).
While the majority recognizes both the Galvan rule and the fact that testimony in the record fails to support the government’s allegation that Mr. Friedrich was introduced as “Rusty Hall’s source of cocaine,” the majority nonetheless holds that the evidence is sufficient to connect Mr. Friedrich to the overall conspiracy. The majority concludes that “[bjecause large quantities of cocaine were being distributed, we will presume that Friedrich, as a major supplier had knowledge of his part in a broad venture.” Ante at 585. The law will not support a charge of conspiracy based solely on an illicit sale, even where the seller knows that the buyer intends to use the goods unlawfully. See Direct Sales Co. v. United States, 319 U.S. 703, 712, 63 S.Ct. 1265, 1269, 87 L.Ed. 1674 (1943). Neither the record in this case, our previous cases, nor a disciplined examination of what constitutes an agreement support the conclusion that Mr. Friedrich was properly charged with all other appellants in a single conspiracy.
Indeed, if this is the only evidence in the record to support Mr. Friedrich’s “involvement” in the conspiracy, I fail to see how he can be a coconspirator, especially with no evidence of agreement, nor evidence of Mr. Friedrich’s knowledge of the broader conspiracy. Additionally, with such thin evidence Mr. Friedrich’s joinder in this case seems more and more prejudicial — in fact, improper. However, while joinder might have been prejudicial to Mr. Friedrich individually, his joinder was not legally prejudicial to the other appellants.
Therefore, I must respectfully dissent from that part of the court’s opinion that affirms appellant Friedrich’s conviction.

 Rusty Hall was the "linchpin" in the conspiracy.